Citation Nr: 0901350	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  08-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

Entitlement to an initial rating in excess of 20 percent for 
multilevel cervical spondylosis with tension spasms, left 
trapezius.

Entitlement to an initial rating in excess of 10 percent for 
ganglionectomy, right wrist. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The veteran had active service from February 1984 to July 
2006.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming, that denied the benefit sought on 
appeal.  The veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in October 2008.  A transcript 
of that hearing is of record.



FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran's 
service-connected multilevel cervical spondylosis with 
tension spasms, left trapezius, is manifested by mild 
spondylosis and spasms, but not by limited forward flexion to 
15 degrees or less.

2.  The competent medical evidence shows that the veteran's 
service-connected ganglionectomy, right wrist, is manifested 
by some limitation of motion of the wrist, with complaints of 
pain and fatigue, but no indication of ankylosis. 




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for a back condition have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 
5243 (2007). 

2.  The criteria for an initial disability rating in excess 
of 10 percent for ganglionectomy, right wrist, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5215 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of a letter from the RO to the veteran dated May 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board acknowledges the recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provides additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Vazquez-Flores, however, was limited to claims involving 
increased ratings, and is not applicable to claims, such as 
the one in this matter, involving an appeal of the initial 
rating assigned following a grant of service connection.  
Moreover, the Court has held that in a claim for an increased 
initial evaluation after the claim for service connection has 
been substantiated and allowed, as is the situation in this 
case, further notice is not required.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal. 

The veteran essentially contends that the current evaluations 
assigned for her back condition and ganglionectomy, right 
wrist, do not accurately reflect the severity of those 
conditions.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
condition adversely affect his ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his symptomatology with the criteria set in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ranges.  
If two disabilities evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria requires for 
that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1. After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  While the 
veteran's entire history is reviewed when assigning a 
disability evaluation, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.

In a February 2007 rating decision, the RO granted service 
connection for multilevel cervical spondylosis and assigned a 
10 percent disability rating.  Among other disabilities, the 
RO also granted service connection for ganglionectomy, right 
wrist, and assigned a noncompensable rating.  In January 
2008, after a review by a Decision Review Officer, the RO 
increased the rating for the veteran's cervical spondylosis 
to 20 percent and the rating for the veteran's ganglionectomy 
to 10 percent, but denied ratings higher than those.  The 
grant of a higher rating during this appeal does not 
represent a total grant of the benefit sought (i.e., a 
maximum schedular rating).  Therefore, those issues are still 
before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993). 

Back Condition

The general rating formula for disease and injuries of the 
spine provides for the disability ratings under Diagnostic 
Codes 5235 to 5243, unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, for diseases 
or injuries of the spine, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  

Under the general rating formula for diseases and injuries of 
the spine, effective September 2003, rating are assigned 
based on symptomatology.  A 20 percent rating is assigned for 
forward flexion of the cervical spine to greater than 15 
degrees but not greater than 30 degrees, combined range of 
motion of the thoracolumbar spine of not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 30 
percent rating is assigned for forward flexion of the 
cervical spine to 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.  A 40 percent rating requires 
evidence of unfavorable ankylosis of the entire cervical 
spine, forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned only with evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.

The post-service evidence of record consists of several VA 
examinations.  In November 2006 the veteran was afforded a VA 
orthopedic examination.  The claims file was reviewed in 
conjunction with the examination.  The veteran reported 
feeling as if something was sticking out of her neck.  She 
denied any physician prescribed bed rest for the condition.  
Upon physical examination, after repetitive motion testing 
forward flexion was limited to 30 degrees and the veteran's 
combined range of motion was limited to 225 degrees.  There 
was no neurological impairment in either arm.  X-rays showed 
multi-level mid and lower level spondylosis.  The examiner 
diagnosed the veteran with spondylosis of the cervical spine 
and tension spasm of the left trapezius.  An MRI from March 
2007 confirmed multi-level spondylosis, and showed no 
compression of the spinal cord.

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA law and regulations, the Board 
finds the examination to be adequate for rating purposes.  

Based on the medical record, the Board finds that when 
applying the new general rating formula to the veteran's low 
back disability, there is no competent medical evidence to 
warrant a rating in excess of 20 percent.

The Board acknowledges that the veteran has chronic low back 
pain, and thus recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and the DeLuca case.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree as to warrant a rating in 
excess of the current 20 percent. 

Conditions of the back, specifically degenerative disc 
disease, may also be rated based on the total duration of 
incapacitating episodes.  The criteria for the next higher 
rating, 40 percent, based on incapacitating episodes, are 
incapacitating episodes having a total duration of at least 4 
but less than 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  An incapacitating episode is 
a period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
record contains no evidence indicating any incapacitating 
episodes during the past 12 months.

With respect to neurologic abnormalities, there has been no 
objective finding of neurological abnormalities associated 
with the veteran's back condition.  The VA examination did 
not find any neurological defect in either arm.  Thus the 
Board finds that a separate rating is not warranted for 
neurological symptoms and the veteran's manifested symptoms 
associated with her back condition are adequately 
contemplated in the current 20 percent rating. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 20 percent for the veteran's service-
connected back condition.  As the preponderance of the 
evidence weights against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Ganglionectomy

The veteran also seeks an increased initial rating for 
ganglionectomy, right wrist.  The veteran reports wrist pain 
and limitation with repetitive motion.  Under Diagnostic Code 
5215 for rating limitations of the wrist, a 10 percent 
evaluation is warranted for palmar flexion limited in line 
with forearm, or where dorsiflexion is less than 15 degrees.  
A higher evaluation of 30 percent is not assigned unless 
there is some evidence of ankylosis.  

In evaluating upper extremity disability, it is often 
necessary to distinguish between the predominant, or major, 
upper extremity and the minor upper extremity, as such 
distinction may affect the criteria for a particular level of 
impairment.  38 C.F.R. § 4.69 (2007).  However, when dealing 
with limitations of the wrists this distinction is only 
relevant for ratings of greater than 10 percent. 

As stated above, musculoskeletal disorders are rated with 
consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40 (2007); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Service treatment records indicate that the 
veteran was seen in November 2005 for a painful mass on the 
right wrist.  X-rays were negative for any abnormalities and 
the diagnosis was a ganglion cyst, which was removed in 2006.  
During a VA examination from November 2006 the veteran noted 
wrist pain with repetitive motion.  The examiner noted that 
after repetitive motion testing palmar flexion was limited to 
60 degrees and dorsiflexion was limited to 50 degrees.  The 
examiner stated that there was no pain during range of motion 
testing.  The examiner diagnosed ganglionectomy, right wrist.

After careful review of the record, the Board finds that a 
rating in excess of 10 percent is not warranted for the 
veteran's wrist disability.  First, the Board notes that the 
veteran is currently in receipt of the highest rating 
available under Diagnostic Code 5215.  Therefore, a higher 
rating is not available under that provision.  Higher ratings 
for wrist disabilities are available under Diagnostic Code 
5214, but that provision requires the presence of ankylosis, 
which has not been diagnosed in this case.  While there are 
other diagnostic codes that potentially relate to impairment 
of the wrist, after reviewing these provisions, the Board can 
find no basis upon which to assign an increased rating for 
the veteran's right wrist disability.

The Board has also considered the impact of functional loss, 
weakened movement, excess fatigability, incoordination and 
pain.  Deluca, 8 Vet. App. at 206-07.  However, because the 
veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider 38 C.F.R. §§ 4.40 and 
4.45.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

For the reasons set forth above, the Board finds that there 
is a preponderance of the evidence against the claim of 
entitlement to an increased rating for ganglionectomy, right 
wrist.  Because the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be 
assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has 
considered assignment of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1).  The record does not show that 
either of the veteran's appealed disabilities, alone, has 
required frequent hospitalization, or that manifestations of 
the disabilities exceed those contemplated by the schedule 
criteria.  Therefore, assignment of extra-schedular 
evaluations in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  


ORDER

A disability rating in excess of 20 percent for the veteran's 
back condition is denied.

A disability rating in excess of 10 percent for the veteran's 
ganglionectomy, right wrist, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


